Case 19-51291-tnw    Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                             Exhibit 2 Page 1 of 22




                       ASSET PURCHASE AGREEMENT

                                    AMONG

         JAMES D. LYON, TRUSTEE OF THE BANKRUPTCY ESTATE

                    OF GIGA ENTERTAINMENT MEDIA, LLC,

                                      AND

           DAVID SHUTVET, RIVA WILKINS, GARY NERLINGER,

          PATRICIA GILCHRIST, LYLE GILLMAN, BOB BARNARD,

               ARTHUR MELLON AND WILLIAM FREEMAN,

                          JOINTLY AND SEVERALLY

                          Dated as of December 17, 2019
 Case 19-51291-tnw                  Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                                                  Desc
                                            Exhibit 2 Page 2 of 22



                                                  TABLE OF CONTENTS


                                                                                                                                        Page

ARTICLE I DEFINITIONS .............................................................................................. 3
          1.1        Certain Definitions ..................................................................................... 3
          1.2        Other Definitional and Interpretive Matters .............................................. 6

ARTICLE II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
              .............................................................................................................. 7
          2.1        Purchase and Sale of Assets ....................................................................... 7
          2.2        Excluded Assets ......................................................................................... 7
          2.3        Excluded Liabilities ................................................................................... 8

ARTICLE III CONSIDERATION .................................................................................... 8
          3.1        Purchase Price ............................................................................................ 8

ARTICLE IV CLOSING AND TERMINATION ............................................................. 9
          4.1        Closing Date............................................................................................... 9
          4.2        Deliveries by the Sellers ............................................................................ 9
          4.3        Deliveries by Purchaser ............................................................................. 9
          4.4        Termination of Agreement ......................................................................... 9
          4.5        Procedure Upon Termination ................... Error! Bookmark not defined.
          4.6        Effect of Termination ............................................................................... 10
          4.7        Break-Up Fee ........................................................................................... 10

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLERS .................. 10
          5.1        Authorization of Agreement .................................................................... 11
          5.2        Title to Purchased Assets; Sufficiency of Assets ..................................... 11
          5.5        Litigation .................................................................................................. 11

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER .......... 11
          6.1        Organization and Good Standing ............. Error! Bookmark not defined.
          6.2        Authorization of Agreement .................................................................... 11
          6.3        Litigation .................................................................................................. 12
          6.5        Financial Capability ................................................................................. 12

ARTICLE VII BANKRUPTCY COURT MATTERS .................................................... 12
          7.1        Sale Approval Process
          7.2        Competing Bids ....................................... Error! Bookmark not defined.
          7.3        Bid and Auction Procedures .................................................................. 123
          7.4        Adequate Bankruptcy Court Filings ........................................................ 15
          7.5        Purchaser Deposit .................................................................................... 12


                                                                      1
 Case 19-51291-tnw                 Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                                                  Desc
                                           Exhibit 2 Page 3 of 22



ARTICLE VIII COVENANTS........................................................................................ 13
          8.1       Access to Information .............................................................................. 13
          8.2       Preservation of Records ........................................................................... 13

ARTICLE IX CONDITIONS TO CLOSING ................................................................. 13
          9.1       Conditions Precedent to Obligations of Purchaser .................................. 13
          9.2       Conditions Precedent to Obligations of the Sellers ................................. 14
          9.3       Conditions Precedent to Obligations of Purchaser and the Sellers .......... 14
          9.4       Frustration of Closing Conditions ............................................................ 14

ARTICLE XI TAXES...................................................................................................... 15
          10.1      Transfer Taxes ......................................................................................... 15
          10.2      Cooperation .............................................................................................. 15

ARTICLE XI MISCELLANEOUS ................................................................................. 15
          11.1      Expenses .................................................................................................. 15
          11.2      Injunctive Relief....................................................................................... 16
          11.3      Submission to Jurisdiction; Consent to Service of Process ..................... 16
          11.4      WAIVER OF RIGHT TO TRIAL BY JURY.......................................... 17
          11.5      Entire Agreement; Amendments and Waivers ........................................ 17
          11.6      Governing Law ........................................................................................ 17
          11.7      Notices ..................................................................................................... 17
          11.8      Severability .............................................................................................. 18
          11.9      Binding Effect; Assignment ..................................................................... 18
          11.10     Counterparts ............................................................................................. 19
          11.11     No Interpretation Against Drafter ............................................................ 19


SCHEDULE

5.3             Litigation

EXHIBIT

A               Form of Bill of Sale




                                                                     2
Case 19-51291-tnw        Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                 Desc
                                 Exhibit 2 Page 4 of 22



                               ASSET PURCHASE AGREEMENT

                ASSET PURCHASE AGREEMENT, dated as of December 17, 2019 (as
amended, supplemented, amended and restated or otherwise modified from time to time, this
“Agreement”), by and among James D. Lyon, Trustee (the “Trustee” or “Seller”) of the
bankruptcy estate of Giga Entertainment Media, LLC, a Nevada limited liability company (the
“Debtor”), and David Shutvet, Riva Wilkins, Gary Nerlinger, Patricia Gilchrist, Lyle Gillman,
Bob Barnard, Arthur Mellon and William Freeman (the “Equity Security Holders”), jointly and
severally, or their assigns (collectively, these individuals are referred to as the “Purchaser”).

                                          RECITALS

                 WHEREAS, on June 27, 2019 (the “Petition Date”), the Debtor filed a voluntary
petition for relief under Title 7 of the United States Code, 11 U.S.C. § 101 et seq. (as amended,
the “Bankruptcy Code”), in the United States Bankruptcy Court for the Eastern District of
Kentucky (the “Bankruptcy Court”), Case No. 19-51921 (the “Bankruptcy Case”);

              WHEREAS, the Seller is the duly appointed Trustee in the Debtor’s Bankruptcy
Case with authority to administer the assets of the Debtor’s bankruptcy estate;

                 WHEREAS, subject to the terms and conditions hereof, the Trustee desires to sell,
transfer and assign to Purchaser, and Purchaser desires to purchase, acquire and assume from the
Seller, all of the Purchased Assets;

               WHEREAS, the Trustee has determined that a sale of the Purchased Assets is
necessary to maximize value and it is advisable and in the best interests of the Debtor’s
bankruptcy estate and the beneficiaries of such estate to consummate the transactions provided
for herein and has approved this Agreement;

               WHEREAS, the transactions contemplated by this Agreement are subject to the
approval of the Bankruptcy Court and will be consummated (in the event of an auction) only if
Purchaser is the Successful Bidder; and

             NOW, THEREFORE, in consideration of the promises and the mutual covenants
and agreements hereinafter contained, the Parties hereby agree as follows:

                                          ARTICLE I

                                         DEFINITIONS

                         1.1     Certain Definitions.

                For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:

               “Agreement” has the meaning set forth in the Preamble hereto.



                                                3
 Case 19-51291-tnw         Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                    Desc
                                   Exhibit 2 Page 5 of 22



                “Auction” shall mean the auction as contemplated by the Bidding Procedures set
forth in Section 7.3.

               “Avoidance Actions” means all rights, lawsuits, claims, rights of recovery,
objections, causes of action, avoidance actions and other similar rights of any Seller arising under
or pursuable through Chapter 5 of the Bankruptcy Code (whether or not asserted as of the Closing
Date) and all proceeds thereof.

                “Bid Procedures” has the meaning set forth in Section 7.3.

              “Business Day” means any day of the year other than a Saturday, Sunday or a day
on which national banking institutions in New York, New York are required or authorized to
close.

                “Closing” has the meaning set forth in Section 4.1.

                “Closing Date” has the meaning set forth in Section 4.1.

                “Debtor” has the meaning set forth in Preamble hereto.

                 “Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers, journals, title policies,
customer lists, supplier lists, stationery, forms, labels, regulatory filings, data, operating data and
plans, technical documentation (specifications, functional requirements, operating instructions
and procedures, logic manuals, flow charts, etc.), user documentation (installation guides, user
manuals, training materials, release notes, working papers, etc.), marketing documentation (sales
brochures, catalogs, flyers, pamphlets, web pages, art work, photographs, etc.), lists, and
particulars of customers and suppliers, marketing methods and procedures, any other technical,
industrial and commercial information and techniques in any tangible form and other similar
materials owned or used by any Seller or held for use in connection with the Business, in each
case, whether or not in electronic form.

                “Equity Interests” means, with respect to the Debtor, (i) capital stock of,
partnership interests, membership interests or other equity interests in, such Person, (ii) securities
or other rights exercisable, convertible into or exchangeable for shares of capital stock,
partnership interests, membership interests, voting securities or other equity interests in such
Person and (iii) options, warrants, calls, commitments or other rights to acquire any of the
foregoing described in clauses (i) and (ii), whether fixed or contingent, matured or unmatured,
contractual, legal, equitable or otherwise.

                “Excluded Assets” has the meaning set forth in Section 2.2.

                 “Final Order” means an order of any Bankruptcy Court, any court of competent
jurisdiction or other Governmental Body (i) as to which no appeal, notice of appeal, motion to
amend or make additional findings of fact, motion to alter or amend judgment, motion for
rehearing or motion for new trial has been timely filed or, if any of the foregoing has been timely
filed, it has been disposed of in a manner that upholds and affirms the subject order in all material
respects without the possibility for further appeal or rehearing thereon; (ii) as to which the time

                                                   4
 Case 19-51291-tnw        Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                  Desc
                                  Exhibit 2 Page 6 of 22



for instituting or filing an appeal, motion for rehearing or motion for new trial shall have expired;
and (iii) as to which no stay is in effect; provided, however, that, with respect to an order issued
by the Bankruptcy Court, the filing or pendency of a motion under Federal Rule of Bankruptcy
Procedure 9024 or Federal Rule of Civil Procedure 60 shall not cause an order not to be deemed
a “Final Order” unless such motion shall be filed within fourteen (14) days after the entry of the
order at issue.

                “Law” means any law, statute, code, ordinance, rule, regulation or binding
interpretation of a governmental body.

                “Legal Proceeding” means any claim, liability, action, complaint, suit, citizen suit,
litigation, arbitration, appeal, petition, demand, inquiry, hearing, proceeding, investigation,
enforcement, audit, warning or other dispute, whether judicial, quasi-judicial, regulatory, civil,
criminal, administrative or otherwise, at law or in equity, by or before any governmental body or
any third person and any appeal from any of the foregoing; provided, however, that the
Bankruptcy Cases shall not be considered a “Legal Proceeding”.

              “Liability” means any debt, liability or obligation (whether direct or indirect,
known or unknown, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or
due or to become due), and including all costs and expenses relating thereto.

                “Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust, unincorporated
organization, Governmental Body or other entity.

                “Petition Date” has the meaning set forth in the Recitals hereto.

                “Purchase Price” has the meaning set forth in Section 3.1(a).

               “Purchased Assets” has the meaning set forth in Section 2.1.

                “Purchaser” has the meaning set forth in the Preamble hereto.

                “Purchaser Deposit” has the meaning set forth in Section 7.3.

                “Sale Motion” means a motion seeking (i) the entry of the Sale Order and (ii)
approval of the Bid Procedures and this Agreement.

                “Sale Order” means, if Purchaser is the Successful Bidder, a Final Order of the
Bankruptcy Court in form and substance reasonably acceptable to Purchaser and the Seller
approving this Agreement and all of the terms and conditions hereof, and approving and
authorizing the Seller to consummate the transactions contemplated hereby and providing, among
other things (i) that Purchaser has acted in “good faith” within the meaning of Section 363(m) of
the Bankruptcy Code; and (ii) that this Agreement was negotiated, proposed and entered into by
the parties without collusion, in good faith and from arm’s length bargaining positions.




                                                 5
 Case 19-51291-tnw        Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                  Desc
                                  Exhibit 2 Page 7 of 22



              “Seller Documents” means any agreement, document, instrument or certificate
contemplated by this Agreement or which has been or is to be executed by any Seller in
connection with the consummation of the transactions contemplated by this Agreement.

                “Seller” has the meaning set forth in the Preamble hereto.

                “Successful Bidder” has the meaning set forth in Section 7.3.

                “Termination Date” has the meaning set forth in Section 4.4(a).

                “Transfer Taxes” has the meaning set forth in Section 10.1.

                          1.2     Other Definitional and Interpretive Matters. Unless otherwise
          expressly provided herein, for purposes of this Agreement, the following rules of
          interpretation shall apply:

                 Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be excluded. If the last day of
such period is a non-Business Day, the period in question shall end on the next succeeding
Business Day.

               Dollars. Any reference in this Agreement to “$” shall mean U.S. dollars.

                Exhibits/Schedules. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set forth in full herein.
Any capitalized terms used in any Schedule or Exhibit but not otherwise defined therein shall be
defined as set forth in this Agreement.

              Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural and vice versa.

                Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are for convenience
of reference only and shall not affect or be utilized in construing or interpreting this Agreement.
All references in this Agreement to any “Section” are to the corresponding Section of this
Agreement unless otherwise specified.

              Herein. Words such as “herein,” “hereinafter,” “hereof,” and “hereunder” refer to
this Agreement as a whole and not merely to a subdivision in which such words appear unless the
context otherwise requires.

               Including. The word “including” or any variation thereof means “including,
without limitation,” and shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.




                                                 6
 Case 19-51291-tnw           Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26               Desc
                                     Exhibit 2 Page 8 of 22



                                           ARTICLE II

                               PURCHASE AND SALE OF ASSETS

                           2.1    Purchase and Sale of Assets. Pursuant to Sections 105 and 363
          of the Bankruptcy Code and on the terms and subject to the conditions set forth in this
          Agreement and (if Purchaser is the Successful Bidder) the Sale Order, at the Closing,
          Purchaser shall purchase, acquire and accept from the Seller, and the Seller shall sell,
          transfer, assign, convey and deliver to Purchaser all of the Sellers' right, title and
          interest, in, to and under the Purchased Assets free and clear of all Liens to the extent
          set forth in this Agreement and the Sale Order. “Purchased Assets” shall mean, as of
          the Closing Date, all of the properties, assets, rights and interests of the Seller
          (excluding the Excluded Assets), consisting of the following:

                        (a)     Claims and causes of actions for avoidable transfers under Chapter
5 of the Bankruptcy Code and applicable state law against third parties including but not limited
to transfers to creditors and insiders of the Debtor;

                       (b)     Claims and causes of action under applicable state or federal law
against prior directors, officers and shareholders of the company including but not limited to
breach of fiduciary duty, shareholder derivative claims, conflicts of interest, negligence and fraud;

                      (c)     all books, records, documents and electronic media containing
information of any type related to the claims and causes of action identified in Section 2.1(a) and
(b);

                       (d)      all equipment (including office equipment), fixtures, and
furnishings;



                        (e)    to the extent assignable, all rights of the Debtor under non-
disclosure or confidentiality, non-compete, non-solicitation or similar agreements with any
employees and agents of the Debtor or with third parties, other than any such rights of the Debtor
to the extent pertaining exclusively to any Excluded Assets;

                        (f)    to the extent owned by or subject to the control of the Debtor, all
Equity Interests in the Debtor; and

                       (g)     to the extent transferable and to the extent primarily related to the
Purchased Assets, the full benefit of all representations, warranties, guarantees, indemnities,
undertakings, certificates, covenants, agreements and all security therefor received by the Debtor
in connection with the Purchased Assets.

                           2.2     Excluded Assets. Nothing herein contained shall be deemed to
          sell, transfer, assign or convey the Excluded Assets to Purchaser, and the Seller shall
          retain all right, title and interest to, in and under the Excluded Assets. “Excluded
          Assets” shall mean each of the following assets of the Seller:

                                                 7
 Case 19-51291-tnw         Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                    Desc
                                   Exhibit 2 Page 9 of 22



                     (a)   Any checking or deposit accounts of the Debtor existing as of the
Petition Date, and any deposit accounts established by the Trustee in connection with this
Bankruptcy Case;

                        (b)    All software and product code, including but not limited to the
social media product code for SELFEO 3.1, and any prior or subsequent versions of said software,
as well as the registered trademarks for SELFEO and Immerse Yourself;

                       (c)     Claims for professional malpractice regarding the company’s
compliance with securities and exchange regulations or preparations for an initial public offering,
including but not limited to the following professionals: Laura Anthony, Anthony L.G., PLLC,
James D. Sallah, Sallah Astarita Cox, LLC, Abram Pafford, and Arent Fox;

                     (d)     Any and all internet domain names registered to the Debtor, and
any promotional materials; and

                          (e)     any (i) books and records that the Seller is required by Law or
contract to retain, including, without limitation, financial statements, and corporate or other entity
filings; (ii) legal entity, minute books, stock ledgers, corporate seals, stock certificates and similar
materials of the Debtor; and (iii) documents exclusively relating to the Excluded Assets.

                           2.3    Excluded Liabilities. Purchaser will not assume or be liable for
           any Liabilities or other obligations of the Debtor or Seller, or any predecessor or
           Affiliate of the Debtor, of any nature whatsoever, whether presently in existence or
           arising hereafter, known or unknown, disputed or undisputed, contingent or non-
           contingent, liquidated or unliquidated or otherwise ( the “Excluded Liabilities”).

                                            ARTICLE III

                                         CONSIDERATION

                           3.1     Purchase Price.

                      (a)     In consideration of the sale of the Purchased Assets to Purchaser
and the other undertakings set forth herein, upon the terms and subject to the conditions set forth
in this Agreement, the purchase price (the “Purchase Price”) for the Purchased Assets shall be
Seventy-Six Thousand and no/100 ($76,000.00) Dollars.

                     (b)     Upon the Seller’s acceptance of this Agreement, Purchaser shall
deposit the Purchase Price in the escrow account of counsel for Purchaser, and provide proof
thereof to Seller.

                      (c)    On the Closing Date, Purchaser shall pay the Purchase Price to
Seller with immediately available funds.




                                                   8
 Case 19-51291-tnw           Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                  Desc
                                    Exhibit 2 Page 10 of 22



                                              ARTICLE IV

                                   CLOSING AND TERMINATION

                            4.1     Closing Date. The closing of the purchase and sale of the
          Purchased Assets (the “Closing”) shall take place via electronic exchange of closing
          documents and signature pages on the date that is no less than one (1) Business Day
          and no greater than three (3) Business Days after entry of the Sale Order. Unless
          otherwise agreed by the Parties in writing, the Closing shall be deemed effective and
          all right, title and interest of the Seller to be acquired by Purchaser hereunder shall be
          considered to have passed to Purchaser as of 12:01 a.m. (Eastern time) on the Closing
          Date.

                             4.2     Deliveries by the Seller. At the Closing, the Seller shall deliver
          to Purchaser:

                       (a)         a duly executed Bill of Sale substantially in the form of Exhibit A
hereto;

                       (b)         the Purchased Assets and the Records; and

                       (c)   all other documents, instruments or writings of conveyance and
transfer, in form and substance reasonably acceptable to Purchaser, as may be necessary or
reasonably desirable to convey the Purchased Assets to Purchaser.

                        4.3      Deliveries by Purchaser. At the Closing, Purchaser shall deliver
          the Purchase Price to the Seller.

                          4.4     Termination of Agreement. This Agreement may be terminated
          prior to the Closing as follows:

                      (a)     by Purchaser or the Seller, if the Closing shall not have occurred
by the close of business on the date that is the earlier of (i) fifteen (15) days after the date on
which the Sale Order is entered and (ii) December 31, 2019 (such date, the “Termination Date”);

                       (b)         by mutual written consent of the Seller and Purchaser;

                       (c)    by Purchaser, if there shall be an inaccuracy in any representation
or warranty of the Seller, or a breach by of any covenant or agreement contained in this
Agreement, which inaccuracy or breach would result in a failure of a condition set forth in Section
9.1 or 9.3 and which inaccuracy or breach cannot be cured or has not been cured by the earlier of
(i) 15 Business Days after the giving of written notice by Purchaser to the Seller of such breach
and (ii) one Business Day prior to the Termination Date;

                      (d)     by the Seller, if there shall be a inaccuracy in any representation or
warranty of Purchaser, or a breach by Purchaser of any covenant or agreement contained in this
Agreement, which would result in a failure of a condition set forth in Section 9.2 or 9.3 and which
breach cannot be cured or has not been cured by the earlier of (i) 15 Business Days after the giving

                                                    9
Case 19-51291-tnw         Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                   Desc
                                 Exhibit 2 Page 11 of 22



of written notice by the Seller to Purchaser of such breach and (ii) one Business Day prior to the
Termination Date;

                      (e)     by the Seller or Purchaser if there shall be in effect an Order of a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement, it being agreed that Purchaser
and Seller shall consult in good faith to determine whether the Seller shall appeal any adverse
determination which is not non-appealable (and, in the event such appeal is pursued, the Seller
agree to pursue such appeal with reasonable diligence) unless and until Purchaser elects to
terminate this Agreement in accordance with the terms hereof; and

                      (f)    by Purchaser, if (i) the Bidding Procedures in this Agreement are
not approved by the Bankruptcy Court on or before November 15, 2019, (ii) if the Bidding
Procedures are not followed by Seller, or (iii) the Sale Order has not been entered by December
20, 2019.

                          4.5      Effect of Termination. In the event that this Agreement is
          validly terminated pursuant to Section 4.4, (i) all further obligations of the Parties under
          this Agreement shall terminate, except that the obligations in this Section 4.5and
          Article XI shall survive and (ii) each Party shall pay the fees, costs and expenses
          incurred by it in connection with this Agreement, except as provided in clause (i) above
          or Article XI. Notwithstanding the foregoing, the termination of this Agreement shall
          not relieve any Party to this Agreement of liability for its willful and material breach
          of this Agreement. For purposes of this Agreement, “willful and material breach”
          means a material inaccuracy or breach of any material representation, warranty or
          covenant or other agreement set forth in this Agreement that is a consequence of an act
          or failure to act by or on behalf of the breaching Party with knowledge that the taking
          of such act or failure to take such act would, or would reasonably be expected to, result
          in a breach of this Agreement.

                                           ARTICLE V

                  REPRESENTATIONS AND WARRANTIES OF SELLER

       Purchaser specifically acknowledges and agrees to the following with respect to the
representations and warranties of the Seller:

A. Purchaser has conducted its own due diligence investigations of the Purchased Assets or has
waived its right to conduct such due diligence.

B. Except as expressly provided, Seller make no representations or warranties with respect to the
Purchased Assets or the Excluded Assets.

Except as otherwise disclosed to Purchaser in the Schedules hereto, the Seller represents and
warrants to Purchaser as follows:



                                                 10
Case 19-51291-tnw      Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                    Desc
                              Exhibit 2 Page 12 of 22



                      5.1     Authorization of Agreement. Except for such authorization as
       may be required by the Bankruptcy Court, the Seller has all requisite power, authority
       and legal capacity to execute and deliver this Agreement and has all requisite power,
       authority and legal capacity to execute and deliver the Seller Documents, to perform
       his respective obligations hereunder and thereunder and to consummate the
       transactions contemplated hereby and thereby. This Agreement has been, and each of
       the Seller Documents will be at or prior to the Closing, duly and validly executed and
       delivered by the Seller and this Agreement constitutes, and each of the Seller
       Documents when so executed and delivered will constitute, legal, valid and binding
       obligations of the Seller enforceable against such Seller in accordance with their
       respective terms, subject to general principles of equity, including principles of
       commercial reasonableness, good faith and fair dealing (regardless of whether
       enforcement is sought in a proceeding at law or in equity).

                        5.2     Title to Purchased Assets; Sufficiency of Assets. The Seller has
       good, valid, marketable and undivided title to the Purchased Assets free and clear of all
       Liens. Purchaser will be vested with good title to such Purchased Assets, free and clear
       of all Liens, to the extent set forth in the Sale Order and, subject to the entry of the Sale
       Order, Purchaser will be vested to the fullest extent permissible under Section 363(f)
       of the Bankruptcy Code with good valid, marketable and undivided title to the
       Purchased Assets free and clear of all Liens.

                      5.3    Litigation. Except as set forth on Schedule 5.3, there are no
       Legal Proceedings pending or, to the Knowledge of the Seller, threatened by or against
       any Seller before any Governmental Body.

                                        ARTICLE VI

            REPRESENTATIONS AND WARRANTIES OF PURCHASER

            Purchaser hereby represents and warrants to the Sellers that:

                       6.1    Authorization of Agreement. Purchaser has full power and
       authority to execute and deliver this Agreement and each other agreement, document,
       instrument or certificate contemplated by this Agreement or to be executed by
       Purchaser in connection with the consummation of the transactions contemplated
       hereby and thereby (the “Purchaser Documents”), and to consummate the transactions
       contemplated hereby and thereby. The execution, delivery and performance by
       Purchaser of this Agreement and each Purchaser Document have been duly authorized
       by all necessary action on behalf of Purchaser and no other action on the part of
       Purchaser is necessary to authorize the execution and delivery of this Agreement and
       the Purchaser Documents by Purchaser and the consummation of the transaction
       contemplated hereby and thereby by Purchaser. This Agreement has been, and each
       Purchaser Document will be at or prior to the Closing, duly executed and delivered by
       Purchaser and (assuming the due authorization, execution and delivery by the other
       parties hereto and thereto) this Agreement constitutes, and each Purchaser Document
       when so executed and delivered will constitute, the legal, valid and binding obligations

                                              11
Case 19-51291-tnw      Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                  Desc
                              Exhibit 2 Page 13 of 22



       of Purchaser, enforceable against Purchaser in accordance with their respective terms,
       subject to applicable bankruptcy, insolvency, reorganization, moratorium and similar
       laws affecting creditors' rights and remedies generally, and subject, as to enforceability,
       to general principles of equity.

                       6.2     Litigation. There are no Legal Proceedings pending or, to the
       knowledge of Purchaser, threatened against Purchaser, or to which Purchaser is
       otherwise a party before any Governmental Body, expected to have a material adverse
       effect on the ability of Purchaser to perform its obligations under this Agreement or to
       consummate the transactions hereby. Purchaser is not subject to any Order of any
       Governmental Body except to the extent the same would not reasonably be expected to
       have a material adverse effect on the ability of Purchaser to perform its obligations
       under this Agreement or to consummate the transactions contemplated hereby.

                      6.3     Financial Capability. Purchaser at the Closing will have
       sufficient funds available to pay the Purchase Price and any expenses incurred by
       Purchaser in connection with the transactions contemplated by this Agreement.

                                       ARTICLE VII

                          BANKRUPTCY COURT MATTERS

                     7.1     Sale Approval Process. Seller shall seek Bankruptcy Court approval of
       this Agreement no later than December 20, 2019.

                       7.2    Bankruptcy Court Filings. The Seller shall use reasonable best
       efforts to make any filings, take all actions and obtain any and all relief from the
       Bankruptcy Court that is necessary or appropriate to consummate the transaction
       contemplated by this Agreement as promptly as practicable following the date hereof.
       Each Party agrees that it will promptly take such actions as are reasonably requested
       by any other Parties to assist in obtaining entry of the Sale Order, including furnishing
       affidavits or other documents or information for filing with the Bankruptcy Court for
       the purposes, among others, of demonstrating that Purchaser is a “good faith” purchaser
       under Section 363(m) of the Bankruptcy Code and that the Purchase Price was not
       controlled by an agreement in violation of Section 363(n) of the Bankruptcy Code. In
       the event the entry of the Sale Order shall be appealed, the Seller shall use his
       reasonable best efforts to defend such appeal unless and until Purchaser elects to
       terminate this Agreement in accordance with the terms hereof.

                      7.3    Purchaser Deposit. A deposit (the “Purchaser Deposit”) shall be
       paid by Purchaser via a deposit into the escrow account of counsel for Purchaser in an
       amount equal to 100% of the Purchase Price within three (3) Business Days after
       execution of this Agreement.




                                             12
 Case 19-51291-tnw        Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                  Desc
                                 Exhibit 2 Page 14 of 22



                                          ARTICLE VIII

                                          COVENANTS

                         8.1      Access to Information. The Seller agrees that, prior to the
          Closing Date, Purchaser shall be entitled, through its officers, employees and
          representatives (including, without limitation, legal advisors and accountants), to make
          such investigation of the Purchased Assets and such examination of the books and
          records of the Business as is reasonable (and reasonably requested) and to make
          extracts and copies of such books and records. Any such investigation and examination
          shall be conducted in a reasonable manner during regular business hours upon
          reasonable advance notice and under reasonable circumstances and shall be subject to
          any applicable restrictions under applicable Law.

                          8.2     Preservation of Records.

                        (a)     The Seller and Purchaser agree that each of them shall preserve and
keep the books and records held by them relating to the Purchased Assets for a period of three (3)
months from the Closing Date and during such period shall make such books and records
available to the other as may be reasonably required by such party in connection with, among
other things, any insurance claims by, Legal Proceedings against or governmental investigations
of the Debtor or Purchaser or in order to enable any Party to comply with its obligations under
this Agreement or the Bankruptcy Cases. Each Party shall be entitled to inspect and make copies
of any such books and records held by the other Party. In the event Seller or Purchaser wishes to
destroy such books and records before or within three (3) months from the Closing Date, it shall
first give 10 days' prior written notice to the other Party and the other Party shall have the right,
at their option and expense, upon prior written notice within such 10-day period, to take
possession of the records within 10 days after the date of such notice.

                (b)    Access pursuant to this Section 8.2 shall be afforded by the party in
possession of such records, upon receipt of reasonable advance notice, during normal business
hours and at the expense of the party seeking such access; provided, however, that (i) any review
of such records shall be conducted in such a manner as not to interfere unreasonably with the
operation of the business of any party, (ii) no party shall be required to take any action that would
constitute a waiver of the attorney-client privilege, and (iii) no party shall be required to supply
the other party with any information which such party is under a legal obligation not to supply.

                                           ARTICLE IX

                                  CONDITIONS TO CLOSING

                         9.1     Conditions Precedent to Obligations of Purchaser. The
          obligation of Purchaser to consummate the transactions contemplated by this
          Agreement is subject to the fulfillment, as of the Closing, of each of the following
          conditions (any or all of which may be waived by Purchaser in whole or in part to the
          extent permitted by applicable Law):


                                                 13
 Case 19-51291-tnw        Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                 Desc
                                 Exhibit 2 Page 15 of 22



                        (a)    the representations and warranties of the Seller shall be true and
correct in all material respects at and as of the date hereof and the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material respects on and as of such
earlier date);

                      (b)     the Seller shall have performed and complied in all material
respects with all obligations and agreements required in this Agreement to be performed or
complied with prior to the Closing Date; and

                         9.2     Conditions Precedent to Obligations of the Seller. The
          obligations of the Seller to consummate the transactions contemplated by this
          Agreement are subject to the fulfillment, as of the Closing, of each of the following
          conditions (any or all of which may be waived by the Seller in whole or in part to the
          extent permitted by applicable Law, provided that any such waiver does not materially
          and adversely affect the Seller’s estate):

                        (a)     the representations and warranties of Purchaser shall be true and
correct in all material respects at and as of the date hereof and as of the Closing Date, except to
the extent such representations and warranties expressly relate to an earlier date (in which case
such representations and warranties shall be true and correct in all material respects on and as of
such earlier date); and

                      (b)     Purchaser shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date.

                          9.3     Conditions Precedent to Obligations of Purchaser and the Seller.
          The respective obligations of Purchaser and the Seller to consummate the transactions
          contemplated by this Agreement are subject to the fulfillment, as of the Closing, of
          each of the following conditions (any or all of which may be waived by Purchaser and
          the Seller in whole or in part to the extent permitted by applicable Law):

                       (a)    there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby, nor shall there be any statute, rule, regulation, Order or other
law promulgated, enacted, entered, enforced or deemed applicable to the parties hereto which
makes the consummation of the transactions contemplated by this Agreement illegal, void or
rescinded or constitutes or imposes any Burdensome Condition; and

                       (b)    the Bankruptcy Court shall have approved the Bidding Procedures,
the Seller shall have complied with the Bidding Procedures, the Bankruptcy Court shall have
entered the Sale Order, and the Sale Order shall have become a Final Order.

                        9.4    Frustration of Closing Conditions. Neither the Seller nor
          Purchaser may rely on the failure of any condition set forth in Section 9.1, 9.2 or 9.3,
          as the case may be, if such failure was primarily caused by such Party's failure to
          comply with any provision of this Agreement.
                                                14
Case 19-51291-tnw     Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                  Desc
                             Exhibit 2 Page 16 of 22



                                       ARTICLE X

                                          TAXES

                      10.1 Transfer Taxes. All sales, use, transfer, real estate transfer
       (including, without limitation, documentary transfer, deed, fixed asset, stamp and like
       taxes) and similar taxes and recording charges payable in connection with the
       consummation of the transactions contemplated by this Agreement (the “Transfer
       Taxes”) shall be borne by Purchaser and any Tax Returns that must be filed in
       connection with such Transfer Taxes shall be prepared and filed when due by the Party
       primarily or customarily responsible under the applicable Law for filing such Tax
       Returns. A Party filing a Tax Return pursuant to the preceding sentence will use its
       commercially reasonable efforts to provide such Tax Return to the other Party at least
       ten (10) Business Days prior to the due date for such Tax Return, and such other Party
       shall promptly pay to the filing Party an amount equal to its share of any Liability for
       Transfer Taxes (as described in the preceding sentence) shown as due on such Tax
       Return at least one (1) Business Day prior to such due date. The Parties shall
       reasonably cooperate with each other in any mutually agreeable, reasonable and lawful
       arrangement designed to minimize any applicable Transfer Taxes.

                       10.2 Cooperation. The Seller, on the one hand, and Purchaser, on the
       other hand, will provide each other with such cooperation and information as either of
       them may reasonably request of the other in connection with filing any Tax Return,
       amended Tax Return or claim for refund, determining a liability for Taxes or a right to
       a refund of Taxes, or participating in or conducting any audit or other proceeding in
       respect of Taxes; provided, however, that nothing herein shall require Purchaser to
       provide information that is privileged if the disclosure is reasonably expected to result
       in the loss of such privilege. Any information obtained under this paragraph shall be
       kept confidential, except (i) as may be otherwise necessary in connection with the filing
       of Tax Returns or claims for refund or in conducting an audit or other proceeding or
       defending any Tax claim, or (ii) with the consent of Seller or Purchaser, as the case
       may be. The Seller agrees (i) to retain all books and records with respect to Tax matters
       pertinent to the Business and the Purchased Assets relating to any Pre-Closing Tax
       Period until expiration of the statute of limitations (and, to the extent notified by
       Purchaser, any extensions thereof) of the respective taxable periods, and to abide by all
       record retention agreements entered into with any taxing authority and (ii) to give the
       Purchaser reasonable written notice prior to transferring, destroying or discarding any
       such books and records and, if the Purchaser so requests, shall allow the Purchaser to
       take possession of such books and records (other than any information that the Seller
       reasonably believes to be privileged).

                                       ARTICLE XI

                                   MISCELLANEOUS

                    11.1 Expenses. Except as otherwise provided in this Agreement and
       whether or not the transactions contemplated hereby are consummated, Seller and

                                            15
Case 19-51291-tnw      Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                  Desc
                              Exhibit 2 Page 17 of 22



       Purchaser shall each bear their own respective expenses (including all compensation
       and expenses of counsel, financial advisors, consultants, actuaries and independent
       accountants) incurred in connection with the negotiation and execution of this
       Agreement and the consummation of the transactions contemplated hereby.

                       11.2 Injunctive Relief. The Parties acknowledge and agree that (i)
       irreparable damage would occur in the event that any of the provisions of this
       Agreement are not performed in accordance with their specific terms or are otherwise
       breached or threatened to be breached, and (ii) damages and/or remedies at law would
       be an inadequate remedy for the breach of any of the covenants, promises and
       agreements contained in this Agreement, and, accordingly, each of the Parties shall be
       entitled to seek injunctive relief (without the posting of any bond or other security) with
       respect to any such breach, including without limitation specific performance of such
       covenants, promises or agreements or an order enjoining Purchaser from any
       threatened, or from the continuation of any actual, breach of the covenants, promises
       or agreements contained in this Agreement. The Parties’ right to equitable relief,
       including specific performance and injunctive relief, shall exist notwithstanding, and
       shall not be limited by, any other provision of this Agreement. The rights set forth in
       this Section 11.2 shall be in addition to any other rights which the Parties may have at
       law or in equity in connection with this Agreement. If any action, suit or proceeding
       is brought by a Party to enforce this Agreement against another Party, the Party such
       action, suit or proceeding is brought against shall waive the defense that there is an
       adequate remedy at law and agrees not to assert that specific performance, injunctive
       and other equitable remedies are unenforceable, violate public policy, invalid, contrary
       to Law or inequitable for any reason. The right to specific performance, injunctive and
       other equitable remedies is an integral part of the transactions contemplated by this
       Agreement and without that right, none of the Parties would have entered into this
       Agreement.

                       11.3 Submission to Jurisdiction; Consent to Service of Process.
       Without limiting any Party's right to appeal any order of the Bankruptcy Court, (i) the
       Bankruptcy Court shall retain exclusive jurisdiction to interpret and/or enforce the
       terms of this Agreement and to decide any claims or disputes which may arise or result
       from, or be connected with, this Agreement, any breach or default hereunder, or the
       transactions contemplated hereby, and (ii) any and all proceedings related to the
       foregoing shall be filed and maintained only in the Bankruptcy Court, and the Parties
       hereby consent to and submit to the jurisdiction and venue of the Bankruptcy Court,
       including to the entry by the Bankruptcy Court of final orders in any such proceedings,
       and shall receive notices at such locations as indicated in Section 11.7 hereof; provided,
       however, that if the Bankruptcy Case has been closed and not reopened, the Parties
       agree to unconditionally and irrevocably submit to the exclusive jurisdiction of the
       United States District Court for the Eastern District of Kentucky and any appellate court
       from any thereof, for the resolution of any such claim or dispute. The Parties hereby
       irrevocably waive, to the fullest extent permitted by applicable law, any objection
       which they may now or hereafter have to the laying of venue of any such dispute
       brought in such court or any defense of inconvenient forum for the maintenance of such


                                             16
Case 19-51291-tnw      Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                 Desc
                              Exhibit 2 Page 18 of 22



       dispute. Each of the Parties agrees that a judgment in any such dispute may be enforced
       in other jurisdictions by suit on the judgment or in any other manner provided by law.

                 11.4 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY
       WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR
       PROCEEDING REGARDING THIS AGREEMENT OR ANY PROVISION
       HEREOF.

                       11.5 Entire Agreement; Amendments and Waivers. This Agreement
       (including any schedules and exhibits hereto) represent the entire understanding and
       agreement among the Parties with respect to the subject matter hereof. This Agreement
       can be amended, supplemented or changed, and any provision hereof can be waived,
       only by written instrument making specific reference to this Agreement signed by the
       Party against whom enforcement of any such amendment, supplement, modification or
       waiver is sought. No action taken pursuant to this Agreement, including without
       limitation, any investigation by or on behalf of any Party, shall be deemed to constitute
       a waiver by the Party taking such action of compliance with any representation,
       warranty, covenant or agreement contained herein. The waiver by any Party of a breach
       of any provision of this Agreement shall not operate or be construed as a further or
       continuing waiver of such breach or as a waiver of any other or subsequent breach. No
       failure on the part of any Party to exercise, and no delay in exercising, any right, power
       or remedy hereunder shall operate as a waiver thereof, nor shall any single or partial
       exercise of such right, power or remedy by such Party preclude any other or further
       exercise thereof or the exercise of any other right, power or remedy. All remedies
       hereunder are cumulative and are not exclusive of any other remedies provided by law.

                      11.6 Governing Law. This Agreement shall be governed by and
       construed in accordance with the laws of the Commonwealth of Kentucky applicable
       to contracts made and performed in such State.

                       11.7 Notices. All notices and other communications under this
       Agreement shall be in writing and shall be deemed given (i) when delivered personally
       by hand (with written confirmation of receipt), (ii) when sent by electronic mail (with
       written confirmation of transmission) or (iii) one Business Day following the day sent
       by overnight courier (with written confirmation of receipt), in each case at the
       following addresses (or to such other address as a Party may have specified by notice
       given to the other Party pursuant to this provision):

           If to the Seller, to:

           James D. Lyon, Trustee
           100 East Vine Street, Suite 404
           Lexington, KY 40507
           E-mail: jdlyonlaw@aol.com

           With a copy (which shall not constitute notice) to:


                                             17
Case 19-51291-tnw       Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                 Desc
                               Exhibit 2 Page 19 of 22



           Stoll Keenon Ogden PLLC
           300 West Vine Street
           Lexington, KY 40507
           Attention: Adam Back
                      Jessica Middendorf
           E-mail: adam.back@skofirm.com
                   jessica.middendorf@skofirm.com

           If to Purchaser, to:


           Attention:
           E-mail:

           With a copy (which shall not constitute notice) to:

           Paykin Krieg & Adams, LLP
           10 Grand Central
           155 East 44th Street, 6th Fl.
           New York, NY 10017
           Attention: David A. Schrader
           E-mail: dschrader@PKA-law.com

                        11.8 Severability. If any term or other provision of this Agreement
       is invalid, illegal, or incapable of being enforced by any law or public policy, all other
       terms or provisions of this Agreement shall nevertheless remain in full force and effect
       so long as the economic or legal substance of the transactions contemplated hereby is
       not affected in any manner materially adverse to any Party. Upon such determination
       that any term or other provision is invalid, illegal, or incapable of being enforced, the
       Parties shall negotiate in good faith to modify this Agreement so as to effect the original
       intent of the Parties as closely as possible in an acceptable manner in order that the
       transactions contemplated hereby are consummated as originally contemplated to the
       greatest extent possible.

                       11.9 Binding Effect; Assignment. This Agreement shall be binding
       upon and inure to the benefit of the Parties and their respective successors and
       permitted assigns. Nothing in this Agreement shall create or be deemed to create any
       third party beneficiary rights in any Person or entity not a Party. No assignment of this
       Agreement or of any rights or obligations hereunder may be made by either the Seller
       or Purchaser (by operation of law or otherwise) without the prior written consent of the
       other Parties and any attempted assignment without the required consents shall be void
       and without effect; provided, however, that Purchaser may assign its rights or
       obligations under this Agreement to one or more of its Affiliates without the consent
       of any other Party. No assignment of any obligations hereunder shall relieve the Parties
       of any such obligations. Upon any such permitted assignment, the references in this
       Agreement to any such permitted assignor shall apply to any such permitted assignee
       unless the context otherwise requires.

                                             18
Case 19-51291-tnw      Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26                  Desc
                              Exhibit 2 Page 20 of 22



                      11.10 Counterparts. This Agreement may be executed in one or more
       counterparts, each of which will be deemed to be an original copy of this Agreement
       and all of which, when taken together, will be deemed to constitute one and the same
       agreement.

                      11.11 No Interpretation Against Drafter. This Agreement is the
       product of negotiations among the Parties, each of which is represented by legal
       counsel, and any rules of construction relating to interpretation against the drafter of an
       agreement shall not apply to this Agreement and are expressly waived by each Party.

             [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                             19
Case 19-51291-tnw      Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26          Desc
                              Exhibit 2 Page 21 of 22




               IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by their
respective duly authorized representative, as of the date first written above.

                                               SELLER

                                               JAMES D. LYON, TRUSTEE




                                                   By:    ___________________________
                                                          Name:
                                                          Title:




                                              Annex A-3
 Case 19-51291-tnw        Doc 121-2 Filed 12/18/19 Entered 12/18/19 11:36:26    Desc
                                 Exhibit 2 Page 22 of 22




                                                  PURCHASER

                                                 DAVID SHUTVET, RIVA WILKINS,
                                                 GARY NERLINGER, PATRICIA
                                                 GILCHRIST, LYLE GILLMAN, BOB
                                                 BARNARD, ARTHUR MELLON AND
                                                 WILLIAM FREEMAN, JOINTLY
                                                 AND SEVERALLY

                                                  By: ___________________________
                                                      Name:


                                                  By: ___________________________
                                                      Name:


                                                  By: ___________________________
                                                      Name:


                                                  By: ___________________________
                                                      Name:


                                                  By:     ___________________________
                                                          Name:



                                                  By: ___________________________
                                                        Name:



                                                   By: ___________________________
                                                       Name:



                                                   By: ___________________________
                                                       Name:


123717.164814/8100415.1


                                              Annex A-3
